Citation Nr: 0207451	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  95-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
myxopapillary ependymoma with back and lower extremity 
symptoms, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the September 1994 rating decision the RO reduced the 
veteran's 100 percent disability evaluation for myxopapillary 
ependymoma to a 30 percent rating.  The RO also granted 
service connection for low back, lower extremity, and mental 
disorders.  The disabilities were considered secondary to the 
myxopapillary ependymoma and included in the veteran's 30 
percent rating.  The disabilities were determined by the RO as 
not sufficiently disabling to warrant separate evaluations.  
The veteran was not notified of the service connection grants.  
In April 1995 the RO denied service connection for an organic 
mental disorder secondary to the myxopapillary ependymoma.  

In June 1998 the Board remanded the case.  The RO was 
directed to obtain additional clinical information; to 
determine whether the service connected back and lower 
extremity disorder should be separately evaluated or 
continued under the 30 percent minimum disability evaluation 
for myxopapillary ependymoma; and to initiate severance 
procedures for service connection of an organic mental 
disorder secondary to myxopapillary ependymoma or render a 
separate evaluation for the organic mental disorder.  In a 
January 2000 supplemental statement of the case, the RO 
continued the separate disability evaluation for the organic 
mental disorder and the low back and lower extremity 
disorder, as part of the 30 percent disability rating for 
myxopapillary ependymoma.  After proper notice, in a February 
2002 rating decision the RO severed service connection for an 
organic mental disorder secondary to myxopapillary 
ependymoma.  

As indicated on the title page of this decision, the 
remaining issue before the Board is entitlement to an 
increased evaluation for residuals of myxopapillary 
ependymoma with back and lower extremity symptoms.  



FINDINGS OF FACT

1.  The myxopapillary ependymoma is in remission.  

2.  The back and lower extremity symptoms as residuals of 
myxopapillary ependymoma result in low back pain, some 
limitation of motion of the lumbar spine, and some evidence 
of neurological deficit, but the disability is not productive 
of severe limitation of motion of the lumbar spine; severe 
intervertebral disc syndrome; or severe lumbosacral strain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of myxopapillary ependymoma with back and lower 
extremity symptoms have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.45, 4.71, Diagnostic Codes 5292, 5293, 5295, 
8021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of an increased evaluation for 
residuals of myxopapillary ependymoma with back and lower 
extremity symptoms, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes statements from the veteran, VA treatment 
records, along with service and military medical records.  In 
September 1996 the RO requested that the veteran submit 
additional treatment records yet no additional records were 
identified.  In the June 1998 Board remand it was requested 
that additional clinical records from November 1996 be 
obtained.  In December 1998, subsequent to a request for 
information from the RO, the veteran responded that the only 
treatment in the recent past that he had received was from 
VA.  Pertinent VA records were received in October 2001.  VA 
medical examinations requested by the Board in the June 1998 
remand were provided.  

With regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased evaluations.  The discussions in the rating 
decisions and statements of the cases have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  

The veteran's initial rating for myxopapillary ependymoma was 
100 percent disabling from August 1989 through November 1994, 
rated under Diagnostic Code 8021, malignant organic diseases 
of the central nervous system.  While the rating was in 
effect for more than five years, it is important to note that 
the veteran's rating contains a temporal component and a 
rating that continues following cessation of therapeutic 
procedures, if no recurrences, it is then rated on residuals.  
For this reason the issue is not restoration of a total 
disability evaluation as maintained on the veteran's behalf, 
and the provisions of 38 C.F.R. §§  3.343, 3.344, regarding 
continuance of total disability ratings and stabilization of 
disability evaluations are not applicable.  See Rossiello v. 
Principi, 3 Vet. App. 430 (1992).  

The veteran's disability has been rated under Diagnostic Code 
8021, Malignant Organic Diseases of the Central Nervous 
System.  A 100 percent evaluation is available for malignant 
disease.  The minimum disability evaluation is 30 percent.  
The veteran's current disability evaluation is 30 percent.  
The "note" for Diagnostic Code 8021 provides: The rating 
will be continued for 2 years following cessation of 
surgical, chemotherapeutic or other treatment modality; at 
this point, if the residuals have stabilized, the rating will 
be made on neurological residuals according to 
symptomatology. 

In the January 2000 supplemental statement of the case, the 
RO determined that a separate disability evaluation was not 
necessary for evaluation of the veteran's back and lower 
extremity disorder, residuals of myxopapillary ependymoma.  
The Board agrees with the RO and concludes that the veteran's 
neurological symptomatology as a residual of myxopapillary 
ependymoma is adequately and properly evaluated under 
38 C.F.R. § 4.71a, Disorders of the Spine, Diagnostic Codes 
5292-95. 

Diagnostic Code 5292 provides for the evaluation of 
impairment resulting from limitation of motion of the lumbar 
spine.  When the limitation of motion of the lumbar spine is 
moderate, a 20 percent evaluation is warranted.  When the 
limitation of motion of the lumbar spine is severe, a 40 
percent evaluation is assigned.

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome with recurring attacks, a 20 percent rating is 
available, and severe disease with recurring attacks, with 
intermittent relief warrants a 40 percent rating.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
rating.  

Under Diagnostic Code 5295, a 20 percent rating is available 
for lumbosacral strain manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of additional functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.

The Board has reviewed the entire evidentiary data of record 
and concludes that a rating in excess of 30 percent is not 
warranted.  

The record shows that during service the veteran underwent a 
lumbar laminectomy with tumor resection and radiation therapy 
for treatment of a myxopapillary ependymoma at L3-4 of the 
lumbar spine.  Postservice medical records show that the 
myxopapillary ependymoma was declared in remission.  The 
postservice medical records also reveal that the veteran 
continued to complain of low back pain.  Physical findings 
after service show some limitation of motion of the 
lumbosacral spine.  At a VA medical examination in November 
1996, a physical examination revealed limitation of motion of 
the lumbar spine with pain on motion.  Achilles reflexes were 
not elicited and it was reported that there were degenerative 
changes of the lumbar spine.  

A VA MRI of the spine in April 1999 revealed no recurrence of 
the myxopapillary ependymoma.  In the absence of recurrence 
of myxopapillary ependymoma an increased evaluation pursuant 
to Diagnostic Code 8021 is not available.  

At the VA medical examinations of the peripheral nerves and 
the spine in March and April 1999, range of motion studies 
showed that forward flexion of the lumbar spine was to 40 
degrees with mild pain; extension was to 30 degrees without 
pain; lateral bending was to 30 degrees bilaterally without 
pain; and rotation was to 30 degrees bilaterally with pain at 
the end-range.  It is noteworthy though that while the 
findings reveal limitation of the lumbar spine in all planes, 
particularly on forward flexion, the clinical data does not 
reveal pathology that equates to severe limitation of motion 
of the lumbar spine.  Only the veteran's forward flexion is 
greatly limited (to 40 degrees).  His lumbar extension, 
bilateral lateral bending and bilateral rotation are only 
moderately limited (to 30 degrees, respectively).  As a 
result, the preponderance of the evidence is against 
entitlement to a 40 percent evaluation under Diagnostic Code 
5292.  

The March and April 1999 VA medical examinations also show 
that the veteran reported that he was employed as a manager 
of a forklift company which allowed him to determine how much 
he cold sit, stand, and walk to keep his back pain to a 
minimum.  He also complained of constant low back pain that 
limited physical activities, which was without radiation of 
pain into the legs.  His gait was described as minimally 
stiff.  Neurologic findings were somewhat equivocal with the 
peripheral nerve examination revealing a one plus ankle jerk 
on the right and 0 on the left, while the examination of the 
spine showed deep tendon reflexes at the ankles were one 
plus.  Straight leg raising was negative to 85 degrees; there 
was moderate lordosis of the lumbar spine, and some mild 
muscle spasms from T10 through L3.  

The clinical data shows low back pathology manifested by 
complaints of pain, muscle spasms, and some evidence of 
neurological deficits.  While lumbar spine pathology is 
existent and significant, the Board concludes that the 
overall findings do not reveal pathology that equates to 
severe intervertebral disc syndrome, recurring attacks with 
intermittent relief.  Diagnostic Code 5293.  The veteran's 
pain does not radiate into his legs, his muscle spasms have 
been described as mild, and his neurologic symptoms have not 
been shown to be severe.

The Board also concludes that the overall findings do not 
reveal pathology that equates to severe lumbosacral strain, 
to include with listing of whole spine to opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.  The veteran's spine 
has not been shown to list, and there is no evidence of 
positive Goldthwaite's sign or abnormal mobility on forced 
motion.  

The veteran has complained of low back pain, and the medical 
examinations that were performed reveal evidence of pain on 
motion of the lumbar spine on forward flexion and lateral 
motion.  However, after reviewing this evidence, it must be 
concluded that the medical data does not reflect evidence of 
pain greater than that contemplated by the current rating.  
The veteran was noted to have only mild pain during flexion, 
and pain only at the end-range of bilateral rotation.  
Extension and bilateral lateral bending were without pain.  
The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  Deluca, supra.

Since no evaluation greater than the current 30 percent is 
warranted under Diagnostic Codes 5292-5295, the current 30 
percent evaluation under Diagnostic Code 8021 remains the 
most favorable to the veteran.  The Board recognizes the 
request by the veteran's representative for concurrent 
evaluations under Diagnostic Code 5292-5295 and Diagnostic 
Code 8021, but such evaluations would constitute pyramiding 
under 38 C.F.R. § 4.14 (2001), and are therefore not allowed.

Finally, the clinical data shows that the veteran is employed 
and his occupation as a manager allows flexibility with 
regard to his back pathology and apparently physical 
exertions at his job.  He has submitted no employment records 
suggesting otherwise.  In addition, the evidence fails to 
show frequent hospitalization for his service-connected 
disability.  While the veteran has significant disablement as 
a result of his service connected disability, the record does 
not support any findings that his back and lower extremity 
disorder presents such an unusual or exceptional disability 
picture as to warrant an extraschedular rating.  38 C.F.R. § 
3.321(b).  

The preponderance of the evidence is against the veteran's 
claim and an increased evaluation is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



		
	JASON R. DAVITIAN 
	Acting Member, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

